Citation Nr: 0203452	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-02 613A	)	DATE
	)
	)



THE ISSUE

Whether the Board's reconsideration decision of October 24, 
1991 reflects clear and unmistakable error (CUE) such that a 
different result is compelled.    



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The veteran, who is the moving party, served on active duty 
in the Armed Forces for five months and 23 days from August 
1969 to January 1970.  His claim seeking service connection 
for a low back disability has been previously denied by the 
Board of Veterans' Appeals (Board) on numerous occasions: in 
June 1972, June 1977, December 1978, September 1987, and in 
August 1980.  The latter decision was reconsidered by the 
Board in a decision dated October 24, 1991, which was signed 
by six Board Members (including two medical doctors) and 
which again affirmed the denial of the claim seeking service 
connection for a low back disability based essentially upon a 
de novo review of all of the relevant evidence.  

In an undated letter received at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, on 
March 19, 2001, the veteran, as the moving party, asserted 
and presented specific arguments indicating that the Board's 
decision of October 24, 1991 reflected CUE.  This letter was 
forwarded by the RO to the Board, which referred it to the 
veteran's representative pursuant to 38 C.F.R. 
§ 20.1402(a)(2) (2001) for further argument or other 
response.  A formal Motion for Revision on the Grounds of 
CUE, dated January 24, 2002, was then prepared and submitted 
by the representative setting forth arguments in support of 
the Motion.  


FINDINGS OF FACT

1.  The Board's reconsideration decision of October 24, 1991, 
which denied entitlement to service connection for a low back 
disability, is in accordance with the evidence then of record 
and the controlling legal criteria in effect at that time.  

2.  The Board's reconsideration decision of October 24, 1991, 
does not reflect any error of fact or law which compels 
reasonable minds to the conclusion that the result would have 
been different but for the error.  


CONCLUSION OF LAW

The Board's reconsideration decision of October 24, 1991, 
which denied entitlement to service connection for a low back 
disability, does not reflect clear and unmistakable error.  
38 U.S.C.A. § 7111(West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously reported in this decision, the Board has denied 
the veteran's claim seeking service connection for a low back 
disability on numerous occasions, most recently in October 
1991, when an expanded panel of the Board, consisting of six 
Board Members and including two medical doctors, denied the 
claim on its merits based essentially upon a review of all of 
the relevant evidence of record up until that time.  

A decision of the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  38 U.S.C.A. § 7111 
(West Supp. 2001).  In this case, the veteran seeks the 
reversal and revision of the Board's decision of October 24, 
1991, based upon the alleged existence of CUE in that 
decision.  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The United States Court of Appeals for Veterans 
Claims has pointed out that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 38 
C.F.R. § 20.1403(a).  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Furthermore, review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the challenged Board decision was 
made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c).  A mere disagreement with the 
Board's evaluation of the evidence (how the facts were 
weighed or evaluated) cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(3).  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision as to whether there was 
CUE in a prior Board decision.  38 C.F.R. § 20.1411(a).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, arthritis may 
be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Of course, service 
connection can be granted for any disease diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the veteran, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  


On the other hand, congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for disability 
compensation benefits.  38 C.F.R. § 3.303(c).   

In the present case, the veteran contends that the evidence 
unequivocally demonstrates that, as a result of an injury in 
service, he incurred the chronic acquired low back disability 
identified as spondylolisthesis, as demonstrated by x-ray 
studies of the low back taken in November 1969.  He further 
contends that it was reversible error for the Board to find 
in its decision of October 24, 1991, that acquired low back 
pathology, such as spondylolisthesis or arthritis, was not 
shown to have been present until many years after separation 
from service.  

It is true that x-ray studies of the low back taken in 
service in November 1969 were initially interpreted as 
showing spondylolisthesis; however, this interpretation was 
almost immediately described as questionable; and subsequent 
evaluation of the veteran by a Medical Board, including a 
thorough review of the November 1969 x-ray films, resulted in 
the conclusion that he had spondylolysis-a congenital spinal 
defect for which service connection is not appropriate-rather 
than the acquired spinal disability of spondylolisthesis.  
Furthermore, the Medical Board concluded that this disability 
had existed prior to service and had not been aggravated 
during the veteran's very short period of active service.  

VA medical personnel who examined the veteran in November-
December 1971 agreed that the November 1969 x-ray studies of 
the low back dating from in service revealed only the 
presence of spondylolysis, the congenital spinal defect; and 
these VA medical personnel also reported that current x-ray 
studies of the low back taken in November 1971 still did not 
reveal the vertebral slippage characteristic of 
spondylolisthesis.  Medical personnel at the Board who 
reviewed the November 1969 x-ray films in 1972 likewise 
reported that they found no evidence of spondylolisthesis 
reflected by those service x-ray studies.  See Board Decision 
dated June 9, 1972, p. 3.  

Thus, a review of the evidentiary record in October 1991 
disclosed abundant medical support for the Board's finding 
that spondylolisthesis (or any other acquired low back 
pathology such as arthritis) was not present in service or 
for many years afterwards.  The Board also correctly pointed 
out in its October 1991 decision that the history of a back 
injury in service as subsequently given by the veteran was 
"questionable" at best, since the contemporary medical 
records reflect entries of "no hx [history] of trauma" and 
"no trauma" (November 12, 1969).  

While it is true that a February 1988 CT scan of the 
lumbosacral spine was later interpreted in February 1990 as 
failing to demonstrate any evidence of spondylolysis at that 
time, this is not necessarily inconsistent with the earlier 
interpretations by the Medical Board in service and by VA and 
Board medical personnel shortly after service, since it is 
known that post-service low back trauma (including a truck 
accident in December 1985) had intervened.  In any event, as 
the Board correctly pointed out in its October 1991 decision, 
the February 1988 CT scan does not establish the presence of 
spondylolisthesis, or any other acquired low back pathology, 
in service.  

It is apparent that the veteran does not agree with the 
Board's weighing and evaluation of the evidence in its 
reconsideration decision of October 24, 1991; however, this 
disagreement does not amount to CUE.  38 C.F.R. 
§ 20.1403(d)(3).  The veteran has not demonstrated the 
existence of any error of fact or of law by the Board in the 
October 1991 decision which would compel all reasonable minds 
to allow his claim seeking service connection for a low back 
disability based upon the evidentiary record in October 1991.  
Thus, the veteran's motion for revision of the October 21, 
1991, Board decision fails to establish the existence of CUE 
in that decision.  



ORDER

The motion seeking revision or reversal of the Board's 
reconsideration decision of October 24, 1991, is denied.   


______________________________
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

In the section entitled "Appeal to the United States Court 
of Appeals for Veterans Claims," you are no longer required 
to file a copy of your Notice of Appeal with VA's General 
Counsel. In the section entitled "Representation before 
VA," you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has just 
reviewed for CUE ... on or after November 18, 1988" as a 
condition for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you. 



 



